Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 5, 9-12, and 16-17 is indicated because the prior art of record does not show or suggest  a first inductor coupled in series with the first variable capacitor between the first input node and the first output node, wherein a first intermediate node is interposed between the first inductor and the first variable capacitor, a second inductor coupled in series with the second variable capacitor between the second input node and the second output node, wherein a second intermediate node is interposed between the second inductor and the second variable capacitor, a third variable capacitor coupled between the first intermediate node and the second intermediate node, a first fixed capacitor coupled in parallel with the first variable capacitor; a second fixed capacitor coupled in parallel with the second variable capacitor; and a third fixed capacitor coupled in parallel with the third variable capacitor as recited in claims 5 and 9-12; a conversion apparatus with an input coupled to an output of the RF signal source and two outputs coupled to the first and second electrodes, wherein the conversion apparatus is configured to receive the unbalanced RF signal at the input, to convert the unbalanced RF signal into a balanced RF signal comprised of first and second balanced RF signals, and to produce the first and second balanced RF signals at the two outputs as recited in claim 16; and the RF signal source includes a balanced amplifier configured to produce two balanced RF signals at two outputs of the RF signal source, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 17, 2022